Mr. Raymond W. Vowell,
Acting Executive Director,
Board for Texas State Hospitals
  and Special Schools,
Austin, Texas                  Opinion NO. WW-265.
                              Re:   Validity of Sections '7a
                                    and 7b of Article II,
                                    H.B. 133, Acts 55th
                                    Legislature, 1957, Ch.
                                    335, p. 926 (General
Dear Mr. Vowell:                    Appropria$i90nAct, 1957).
          You have presented for our consideration ~thequestion
of the validity of Sections 7a and 7b of Article II, H.B. 133,
Acts 55th Legislature, 1957, Ch. 385, p. 926. We previously
held in Opinion w-96 that Section 7 of Article II of the Bill
as originally introduced in the Senate and House of Representa-
tives was invalid as containing within the General Appropria-
tion Bill provisions which are the subject of general legisla-
tion.
          The Bill originally introduced was amended to such
an extent that we do not think Opinion WW-96 controls the deci-
sjon -inthis opinion. Although dealing with the same general
su.bJectmatter, the Appropriation Act as finally passed differs
markedly from the Bill as originally introduced.
          In Opinion WW-96 th1.soffice held that the General
Appropriation Bill may direct approprliationof money Andymay
detail, limit or restri.ctthe use of funds so appropriated
where such provisions are necessarily ,;Annectedwith and inci-
dental to the appropriation and use of';he funds. Conley v.
Daughters of the Republic of 'Texas,106 Te.x.80, 150 S.W. 19:
 ,I~913
      ).
          Such provisions concerning accounting prociedures
and directions as to the method of expenditure ancireimburse-
ment of certain funds are permissible and proper so long as
they do not conflict with the general law on t.hesubject.
Attorney General's Opinion V-1254. However, general legisla-
tion constitutes a separate subject and cannot be ineluded
within a General Appropriation B111, and a rider to a general
Mr. Raymond W. Vowell, Page 2 (WW-265).


appropriation bill cannot repeal, modify or amend an existing
  eneral law. Moore v. Sheppard, 144 Tex. 537, 192 S.W.2d 559
7 1946); Linden v. Finley 92 Tex. 451, 49 S.W. 578 (1899);
State v. Steele, 5'1Tex.'203 (1882); Attorney General's Opinion
 0. V-1254.
          Section 7 concerns the admission and transportation
of non-residents and aliens. Subsection (a) of Section 7
provides as follows:
              "None of the moneys appropriated
         by this Article may be expended for the
         training or medical treatment of any
         student or patient who is not a citizen
         or resident of this State. For the
         purpose of this provision, affidavits
         from two reputable persons shall be
         deemed adequate evidence of citizenship
         or residency."
          If this provision amounts to an enactment of the Legis-
lature which is properly the subject of general law, it will be
invalid under the above cited cases. It is apparent that by
this provision the Legislature has evidenced its intent that no
money be expended for a certain purpose i.e., the training or
medical treatment of non-residents.
          In Linden v. Finley, supra, the Legislature provided
that district attornevs on a fee basis should be oaid only one
fee where the defendant was convicted on several cases and
received concurrent sentences.  The general law provided for
fees for every case in which a conviction was had by the Di5-
trict Attorney regardless of the nature of the sentence.  The
Court held the provisions of the Appropriation Bill valid,even
in the face of the general fee law, and in so holding, stated:
               II
                . . . But the provision under
          consideration does not purpcrt to change
          the laws existing at that time which pro-
          vide what fees the officers therein named
          shall receive from the state. It simply
          acts upon the appropriation for the two
          years beginning March 1, 1897, and limits
          the payment of fees in felony cases to
          convictions ,inwhich the term of the
          sentence is not made to run concurrently
          with the term of a previous sentence.
          There is nothing in the constitution
          which prohibits the legislature from
      -   .
_   . i




          Mr. Raymond W. Vowell, Page 3 (~~-265)~


                   limiting any appropriation by any apt
                   words expressive of their intent.
                   Should they even fail to appropriate a
                   salary fixed by the constitution, the
                   officer affected by It is without remedy
                   before the courts. However clear and
                   however just the demand against the state,
                   without an appropriation the comptroller
                   is not authorized to draw his warrant for
                   its payment; and, when the legislature
                   says that a certain class o,fclaims shall
                   not be paid from an appropriation, they
                   are excepted from t,heappropriation, and
                   cannot lawfully be paid from the treasury.
                   . . 0 Under our constitutfon, without an
                   appropriation no money can be drawn from
                   the treasury. ~ . .'
                    It is our opinion that Section ?(a),above quoted,
          denies any appropriation for the performance of a statutory
          duty imposed by general law, but it does not at,temptto change
          that general law. Accordingly, ,underthe Linden case, we hold
          Section 7 (a) to be valid.
                    Subsection (b) and its constituent parts, (l), (2)
          and (3), provide as follows:
                        "The ccst,of deporting any non-resident
                   or alien may be paid by any of the institu-
                   tions named in this Article from appropriated
                   funds available to such institutions. It is
                   further provided that expenditures from appro-
                   priation items designated ?General Operating
                   Expenses' and 'other operating expenses' in
                   this Article, for the purposes of deporting
                   non-residents or aliens or of returning Texas
                   patients or students fr~:;'r~:
                                             other st,ates,shall
                   be governed by the following additional rules
                   and procedures:
                        "(1) In order to conserve the use of
                   personnel and reduce t,hecosts of deporting
                   patients, the superintendent of a hospital
                   or institution named in Article II which is
                   deporting patients may alsc include in his
                   scheduled deportation trip patients approved
                   for deportation from other State hospitals
                   and institutions and be reimbursed by such
                   other hospitals and institutions for their
Mr. Raymond W. Vowell, Page 4 (~~-265).


         pro rata shares of the costs incurred.
         All such reimbursements are hereby appro-
         priated to such hospital or Institution
         for 'ffeneralOperating Expenses' or 'other
         operating expenses'.
              "(2) To simplify the disbursement
         of funds for deportation purposes, the
         Hospital Board and hospitals or institutions
         under its jurisdiction may request commercial
         transportation companies to furnish the re-
         quired transportation of patients and of
         attendants designated to accompany such
         patients. The cost of such transportation
         services are to be paid upon submission of
         purchase voucher to the Hospital Board or
         to the hospital or institution under its
         jurisdiction requesting such transportation
         services.
               “(3) The mental health agency of any
         other State or any institution operated there-
         under which is deporting patients to Texas
         State hospitals, may be paid a pro rata share
         of any expenses incurred when patients from
         Texas State Hospitals are taken back to their
         state of residency by personnel of the afore-
         mentioned agency upon thei,rreturn trip."
          Subsection (b) as a whole concerns the accounting,
allocation, and reimbursement involved in transporting patients
from Texas to the states of their residence. Subsection (b)
(1) allows a messenger from one State hospital to transfer
patients from other State hospitals along with patients from
his own hospital where possible, the expenses of such trip to
be allocated on a pro rata basis to the hospitals or schools
whose patients were transported. As such, it is an accounting
provision and is a proper subject,for the General Appropration
Bill.
          Subparagraph (b) (2) authorizes the purchase of public
commercial transpor,tation,the cost of such transportation to
be paid upon purchase vouchers to the Hospital Board. It is our
opinion that this provision deals also with the accounting of
funds expended for public transportation. It is a valid subject
,tobe included in the Appropriation Bill.
.   .   .   .I




                 Mr. Raymond W. Vowell, Page 5 (~~-265).

                                                                  ^     _,.
                           Subparagraph (b) (3) concerns the payment of a pro
                 rata share of the expenses of a messenger from another state,
                 who, after having brought patients from another state to ~xexas,
                 takes patients back to that state on his return trip. This
                 provision again deals with the means of expenditure of the funds
                 so appropriated and constitutes a valid subject for an appropri-
                 ation bill.
                           Therefore, we conclude that Subsection (a) of Section
                 7 of Article II, House Bill 133, Acts 55th Legislature, 1957,
                 Ch. 385. p. 926 (General Appropriation Act, 1957) is valid,
                 since the provision amounts to restricting the appropriation for
                 a certain purpose, which action is within the prerogative of the
                 Legislature. We further hold that Subsection (b) of Section 7
                 contains provisions and requirements, the subject matter of which
                 is necessarily connected with and incidental to the appropriation
                 made by the bill. We do not find any conflict between these pro-
                 visions and the general legislation on the subject of non-resi-
                 dent inmates, patients or students. Therefore, we hold Section
                 7 to be valid in its entirety.
                                           SUMMARY
                               Subsection (a) of Section 7, Article II
                          H.B. 133, Acts 55th Legislature, 1957, Ch. 365,
                          p. 926, is valid. Subsection (b) of Section 7,
                          Article II, H.B. 133, Acts 55th Legislature,
                          1957, Ch. 385, p. 926, is valid.
                                                 Very truly yours,
                                                 WILL WILSON




                 JHM:wam:pf
                 APPROVED:
                 OPINION COMMITTEE
                 Geo. P. Blackburn, Chairman
                 .T*C. Davis, Jr.
                 John Reeves
                 C. K. Richards
                 W. V. Geppert
                 APPROVED FOR ATTORNEY GENERAL
                 By: James N. Ludlum.